OliveR, Judge:
The protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked R.FII (Comm. Spec’s initials) by Commodity Specialist Robert F. Hewitt (Comm. Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 50 cents on each article, but not less than 30 per centum nor more than 50 per centum ad valorem under the provisions of paragraph 218(f), Tariff Act of 1930, as modified, consist of various decorated glassware items similar in all material respects to the merchandise the subject of William Adams, Inc. v. United States, C.D. 2670, wherein said merchandise was held dutiable at 30 per centum ad valorem under paragraph 218 (f) of said Act, as modified.
That the record in C.D. 2670 be incorporated and made a part of the record in the protests enumerated on the schedule attached hereto and made a part hereof, and that the protests be deemed submitted on this stipulation, the protests being limited to those items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 30 per centum ad valorem under paragraph 218(f) of the Tariff Act of 1930, as modified, as decorated glass articles not specially provided for.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.